Citation Nr: 1611106	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  15-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2003 to March 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Salt Lake City, Utah Department of Veteran Affairs (VA) Regional Office (RO).  

Regarding service connection for PTSD, the Agency of Original Jurisdiction (AOJ) has implicitly reopened such claim by considering the matter de novo.  Regardless, whether new and material evidence has been received to reopen that claim must be addressed by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A prior final (October 2007) rating decision separately denied claims of service connection for PTSD and for a nonspecific anxiety disorder other than PTSD.  The current claim to reopen is limited to the diagnosis of PTSD, and given the finality of the decision regarding other psychiatric disability, the appeal before the Board is likewise limited to the diagnosis of PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection of a low back disability, bilateral lower extremity radiculopathy, and PTSD (on de novo review) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.



FINDINGS OF FACT

1.  An unappealed October 2007 rating decision denied service connection for PTSD based essentially on a finding that a corroborated stressor event in service was not shown; a December 2009  unappealed rating decision declined to reopen such claim.

2.  Evidence received since the December 2009 decision shows the Veteran served in circumstances consistent with a fear of hostile military/terrorist activity, and that he might have a diagnosis of PTSD based on such fear; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received; the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board acknowledges that the Veteran has requested, by March 2016 correspondence, a hearing before a Veterans Law Judge (VLJ) in conjunction with this appeal.  However, inasmuch as the Board is reopening the claim of service connection for PTSD and remanding the remaining matters (including the underlying service connection for PTSD claim) for further development, he is not prejudiced by the Board's decision at this time (in fact, it expedites de novo consideration of the PTSD claim).  Similarly, there is no need to discuss the VCAA's impact at this time as any notice or duty to assist error is harmless.


Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim at issue.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection for PTSD, specifically, requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If service connection for PTSD is claimed as related to a fear of hostile military action/terrorist activity, the Veteran's lay testimony alone is sufficient to establish occurrence of the stressor if consistent with the circumstances of his service, and a VA (or VA contracted) psychiatrist or psychologist diagnoses PTSD. 

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

An unappealed October 2007 rating decision initially denied the Veteran service connection for PTSD based essentially on a finding that a corroborated stressor event in service was not shown.  A December 2009 rating decision declined to reopen such claim.  The Veteran initiated an appeal of that decision, but did not perfect the appeal after a November 2011 SOC was issued, and the December 2009 rating decision became final based on the evidence then of record.  Accordingly, new and material evidence is needed to reopen the claim before it may be considered de novo.

Evidence of record at the time of the December 2009 rating decision included STRs (which are silent for a diagnoses of PTSD); lay statements alleging the Veteran was exposed to mortar fire, sniper fire, and suicide bombings in service; VA treatment records showing diagnoses of PTSD and major depressive disorder; and an August 2007 VA examination (when PTSD was diagnosed, but without adequate explanation of rationale of etiology).  

Evidence received since the December 2009 rating decision includes updated VA treatment records which confirm the Veteran meets the diagnostic criteria for PTSD and for bipolar disorder, type II; additional lay statements describing more stressors in service related to both combat experience and fear of hostile military and terrorist activity; November 2011 and October 2014 VA examination reports indicating the Veteran reported fear-based stressors that are adequate to support a diagnosis of PTSD; an opinion from a VA psychologist indicating the Veteran's PTSD is the result of his military service in Iraq; documentation that the Veteran received hostile fire and imminent danger pay (IDP) for the entirety of his deployment in Iraq; SSA records noting various symptoms; and new allegations that his PTSD may be related to anxiety and panic attacks prior to service that were aggravated by his experiences therein.  Such evidence was not previously in the record, and therefore is "new."  

For the evidence to also be considered material, it must relate to a previously unestablished element (the occurrence of a stressor event in service).  Correspondence from the Joint Services Records Research Center (JSRRC) and the service department indicated that the Veteran's stressors were not researched because the unit designation he provided was either incorrect or incomplete (though nothing in the record indicates he was asked to provide clarifying/more detailed information.  The new statements received describe stressors that were not previously reported and significantly elaborate on what was previously alleged.  The Board finds such evidence relates to the previously unestablished element of a corroborated stressor event in service.  The record also includes diagnoses of PTSD and an opinion from a treating VA psychologist indicating such diagnosis is related to his military experiences.  Under these circumstances, and particularly considering the low threshold standard for reopening endorsed in Shade, the Board finds that the new evidence also raises a reasonable possibility of substantiating the underlying claim of service connection.  

Accordingly, new and material evidence has been received, and the claim of service connection for PTSD may be reopened.

ORDER

The appeal to reopen a claim of service connection for PTSD is granted.


REMAND

During the Board's consideration of the present appeal, the Veteran requested a hearing before a VLJ in conjunction with the matters remaining on appeal in written correspondence received in March 2016.  Specifically, he indicated that he wished to have "either a travel board or video hearing, whichever becomes available first."  As he has not yet been afforded a hearing in conjunction with this appeal and is entitled to one upon request, a remand is required.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran to determine whether he prefers to be scheduled for a Travel Board hearing or a videoconference hearing before the Board from his local RO.  The AOJ should then arrange for the Veteran to be scheduled for a Travel Board hearing or a videoconference hearing at his local RO in accordance with his preference.  The case should thereafter be processed in accordance with established appellate practices.

2. The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


